Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the response of 7/14/2022, Applicant amended claims 1, 9, 12 and 15-16, added new claim 21 and canceled claim 17.  Therefore claims 1-16 and 18-21 are pending.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/14/2022, with respect to claims 1-15. have been fully considered and are persuasive.  The rejection of 4/14/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-16 and 18-21 are  allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose: the claim 1, limitation “a second sliding block operatively coupled to the sliding sleeve and moveable relative to the drill collar; a caliper arm having opposing ends operatively coupled to the first sliding block and the second sliding block…and a second caliper sliding sensor to measure movement of the second sliding block,” nor the similar limitation of claim 9, while claims 16 and 21 have been amended or drafted to incorporate previously identified allowable subject matter. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564. The examiner can normally be reached M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROLD B MURPHY/Examiner, Art Unit 2687                                                                                                                                                                                                        /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687